DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH PHOTOSPACERS HAVING PROTRUSIONS

Election/Restriction
The applicant has elected species (c), spacers across 4 subpixels. Claim 10 is withdrawn from consideration.


Claim Rejections - 35 USC § 112
Claims 15, 16, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that “the PS is located between the first light-emitting functional portion, the second light-emitting functional portion and the third light-emitting functional portion.” The definition of “between” is “at, into, or across the space separating (two objects or regions).” (https://www.google.com/search?q=define%3Abetween, emphasis added.) It is not entirely clear what it means for a structure to be “between” three other structures. For present purposes the examiner will assume that this means that it is between at least two of the structures.
The recitation in claim 16 that “the PS is located between the first light-emitting functional portion, the second light-emitting functional portion and the two third light-emitting functional portions” has the same problem and will have the same interpretation.
Claim 17 recites that “the first recess is provided between every two protrusions of the plurality of protrusions”. It is not clear what this means. Does this mean every possible combination of pairs of protrusions has a recess between them? Something else? Does this only refer to the protrusions at a particular location between subpixels? 
Claim 25 recites that “in forming the first light-emitting functional portion, an orthographic projection of a portion of a first ridged edge on the base substrate falls within an orthographic projection of the first recess on the base substrate, wherein the first ridged edge is formed by the first side surface intersecting with a first surface of the first rib which contacts the PS.” It would appear from the claim language that the first ridged edge is a part of the substrate: “a first ridged edge on the base substrate”. In any case, the claims do not clearly recite how the first ridged edge (and the second ridged edge recited in claim 27) are connected with other elements in the claims, and thus the scope of the claims cannot definitely be determined.
Claims 26 and 27 are rejected based on their dependencies.
Claims 17 and 25-27 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Notes on Interpretation
Claim 11 recites that “every two of the first light-emitting functional portion, the second light-emitting functional portion and the third light-emitting functional portion are adjacent to each other.” The examiner interprets this to mean that every possible combination of pairings (1st and 2nd, 1st and 3rd, 2nd and 3rd) are each respectively adjacent to each other.
The same for the recitation in claim 14 that “every two of the two first light-emitting functional portions, the second light-emitting functional portion, and the third light-emitting functional portion are adjacent to each other”; all (six) possible pairings must be adjacent to each other.
The term “light-emitting functional portion” is not defined in the specification; it’s plain meaning would seem to mean a portion that is “functional” in that it emits light, which would indicate a portion between the anode and the cathode where light may be emitted. However, this does not seem to be how it is used in the claims and the specification. See page 11, FIG. 2A, light-emitting functional portions 0204; claim 15 recites that “the third light-emitting functional portion … is connected with the first light-emitting functional portion and the second light-emitting functional portion, respectively”. The applicant seems to be using it to refer to the entire light emitting layer, including the non-functional parts, and the examiner will interpret it in this way. If this is not the desired interpretation, this must be made clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, KR 10-2017-0041370.
Claim 1: Han discloses
a base substrate (100); 
a light-emitting functional layer (118), the light-emitting functional layer comprising a plurality of light-emitting functional portions, the plurality of light-emitting functional portions comprising a first light-emitting functional portion and a second light-emitting functional portion adjacent to each other (left, center, FIG. 2); 
note that which light-emitting functional portion is considered first or second (or below, third) is arbitrary, as the claims do not make any distinction between them, and there is nothing tying any given type of subpixel to any of these designations.

and a photo spacer (PS) (126), the PS being located between the first light-emitting functional portion and the second light-emitting functional portion, the PS comprising a plurality of protrusions (127, FIGS. 3-5) protruded in a direction away from the base substrate and a first recess located between adjacent protrusions:


    PNG
    media_image1.png
    249
    304
    media_image1.png
    Greyscale

Claim 2: the structural elements that lead to the properties recited in claim 2 are found in Han. Comparing FIG. 2A of the present specification with FIG. 8g of Han, they both disclose a spacer on a pixel defining layer with a protrusion to either side. Han also discloses that “FMM is used for forming the organic layer 118, and the FMM is fixed and supported by the inverse spacer 126.” Thus to the degree that claim 2 limits the structure of the claimed elements (that is, the spacers and underlying display), those limitations are met by Han.
Claim 3: There is no mask that is an element of the claims, and thus the relationship to the non-claimed mask does not limit the claim.
Claim 4: the PS further comprises a base portion (26), the plurality of protrusions (27) are located at a side of the base portion away from the base substrate, and the plurality of protrusions and the base portion are formed as an integral structure (FIGS. 3-5).

Claims 1-4, 11-14, 18, and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park, US 2016/0254476.
Claim 1: Park discloses
a base substrate (SU1); 
a light-emitting functional layer (118), the light-emitting functional layer (OL) comprising a plurality of light-emitting functional portions, the plurality of light-emitting functional portions comprising a first light-emitting functional portion (OL1) and a second light-emitting functional portion (OL1) adjacent to each other (left, center, FIG. 2); 
and a photo spacer (PS) (SPC), the PS being located between the first light-emitting functional portion and the second light-emitting functional portion, the PS comprising a plurality of protrusions protruded in a direction away from the base substrate and a first recess located between adjacent protrusions (FIG. 2):

    PNG
    media_image2.png
    315
    628
    media_image2.png
    Greyscale

Claim 2 is directed to the structure of the display array, and does not recite the mask. Thus the “configured to” language of claim 1 does not require that there is in fact a mask with the properties listed (e.g. ribs, ridged edges, and through holes). The protrusions of Park are capable of receiving the same kind of fine metal mask as the present invention is configured to, and thus it reads on the language of claim 2.
Claim 3: Park discloses a spacer with a recess between projections, as shown above with in annotated FIG. 2, which is the same structure the applicant discloses (present FIG. 2A), and thus the spacers of Park are capable of receiving the same mask with the same properties as in the present invention. The mask is not a recited part of the invention, and thus does not need to be present in the prior art rejection.
Claim 4: the PS further comprises a base portion (26), the plurality of protrusions (27) are located at a side of the base portion away from the base substrate, and the plurality of protrusions and the base portion are formed as an integral structure (FIG. 2):

    PNG
    media_image3.png
    315
    628
    media_image3.png
    Greyscale

Note that the pixel defining layer PDL can also be considered the base portion.
Claim 11: the plurality of light-emitting functional portions further comprise a third light-emitting functional portion (OL3); and the first light-emitting functional portion (OL1), the second light-emitting functional portion (OL2) and the third light-emitting functional portion (OL3) belong to sub-pixels emitting light of different colors, respectively ([0060]); the first light-emitting functional portion, the second light-emitting functional portion and the third light-emitting functional portion are arranged sequentially (FIG. 2).
Claim 12: the PS has a strip shape, the PS comprises four protrusions, the four protrusions are located on two sides of the PS, respectively, the two sides of the PS are opposite to each other, and each of the two sides of the PS is provided with two protrusions arranged along an extension direction of the side (FIG. 8):


    PNG
    media_image4.png
    473
    823
    media_image4.png
    Greyscale


Claim 13: the PS has a strip shape, the PS comprises four protrusions, the four protrusions are located on four sides of the PS, respectively, and each of the four sides of the PS is provided with one protrusion arranged along an extension direction of the side (FIG. 6):

    PNG
    media_image5.png
    393
    566
    media_image5.png
    Greyscale

Claim 14: Park discloses
the light-emitting functional layer further comprises a third light-emitting functional portion; and the first light-emitting functional portion, the second light-emitting functional portion and the third light-emitting functional portion belong to sub-pixels emitting light of different colors, respectively ([0060]); 
the light-emitting functional layer is provided with two first light-emitting functional portions (OM3, FIG. 6), the two first light-emitting functional portions are arranged sequentially (left to right on VL2); 
the second light-emitting functional portion and the third light-emitting functional portion are located at two sides (top and bottom) of a connecting line (VL2) of centers of the two first light-emitting functional portions, respectively; 
every two of the two first light-emitting functional portions, the second light-emitting functional portion, and the third light-emitting functional portion are adjacent to each other (FIG. 6);

note: adjacent is often meant to mean that the subpixels are closest to each other (in some direction) – that is, without intervening subpixels. All the pixels are adjacent because in some direction they are adjacent with no intervening subpixels:


    PNG
    media_image6.png
    534
    673
    media_image6.png
    Greyscale

the PS is located between the two first light-emitting functional portions, and is located between the second light-emitting functional portion and the third light-emitting functional portion (FIG. 6).
Claim 18: at least parts of boundaries of two adjacent light-emitting functional portions are located in a same first recess:

    PNG
    media_image7.png
    718
    650
    media_image7.png
    Greyscale


Claim 24: Park discloses a display device, comprising the array substrate according to any one of claims 1 23 claim 1. “An organic light emitting diode (OLED) display”, Park, abstract. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Claim 7: each of the plurality of protrusions (SP1, SP2) comprises a plurality of sub-protrusions (FIG. 4), a second recess is provided between adjacent sub-protrusions, and a size of the second recess in a direction parallel with the base substrate is smaller than or equal to a size of the first recess in the direction parallel with the base substrate (FIG. 4):

    PNG
    media_image8.png
    565
    573
    media_image8.png
    Greyscale

While Park does not disclose the dimensions in the written specification, Park discloses at [0055] that “a distance between the first and second openings OM1 and OM2 may be identical to that between the two neighboring third openings OM3.” As FIG. 4 shows these distances equal, it would suggest that FIG. 4 is to scale. Thus the distances illustrated would read on claim 7, as shown above.
Furthermore, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 21: a plurality of PSs, wherein a distance between adjacent PSs is greater than a maximum size of the first recess in a direction parallel with the base substrate:

    PNG
    media_image9.png
    447
    658
    media_image9.png
    Greyscale

Park discloses at [0055] that “a distance between the first and second openings OM1 and OM2 may be identical to that between the two neighboring third openings OM3.” As FIG. 1 shows these distances equal, it would suggest that FIG. 4 is to scale. Thus the distances illustrated would read on claim 21, as shown above.
Furthermore, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 22: Park does not disclose the relative depth vs length of the recess. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). Determining the dimensions of the spacers would have been within ordinary skill in the art, determined e.g. by the proper height for effective deposition of the organic layer, and the width necessary to have the necessary structural integrity without interfering with other structures of the device, etc.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwon, US 2014/0319484. Park discloses that
the light-emitting functional layer further comprises a third light-emitting functional portion; 
and the first light-emitting functional portion (OM1), the second light-emitting functional portion (OM2) and the third light-emitting functional portion (OM2) belong to sub-pixels emitting light of different colors, respectively ([0060]); 
every two of the first light-emitting functional portion, the second light-emitting functional portion and the third light-emitting functional portion are adjacent to each other; 

    PNG
    media_image10.png
    517
    490
    media_image10.png
    Greyscale

the first light-emitting functional portion and the second light-emitting functional portion are arranged sequentially (top to bottom); 
the third light-emitting functional portion is located at a same side (left) of the first light-emitting functional portion and the second light-emitting functional portion; 
the PS is located between the first light-emitting functional portion, the second light-emitting functional portion and the third light-emitting functional portion (FIG. 6).
Claim 15 also recites that the third light-emitting functional portion d is connected with the first light-emitting functional portion and the second light-emitting functional portion, respectively. Park does not disclose this feature, but this was known in the art. See Kwon FIGS. 1 and 2, which show the first, second and third light-emitting functional portions OL1, OL2, and OL3 touching each other. This would have been obvious as known in the art, and a matter of design choice, as the light-emitting functional portions that are not on the pixel electrodes are not electrically active and thus it does not change the functioning of the device whether they are touching or not.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwon and Matsueda, US 2016/0148981. 
Claim 16: Park discloses
the light-emitting functional layer further comprises two third light-emitting functional portions (OM3); 
and the first light-emitting functional portion (OM1), the second light-emitting functional portion (OM2) and the third light-emitting functional portion (OM1) belong to sub-pixels emitting light of different colors, respectively ([0060]); 
the first light-emitting functional portion and the second light-emitting functional portion are arranged sequentially (top to bottom); 
the PS is located between the first light-emitting functional portion, the second light-emitting functional portion and the two third light-emitting functional portions (FIG. 6). 
Park does not disclose that the two third light-emitting functional portions are located at a same side of the first light-emitting functional portion and the second light-emitting functional portion. However, many different pixel arrangements were known in the art. See Matsueda, FIG. 18, which discloses the claimed arrangement:

    PNG
    media_image11.png
    352
    180
    media_image11.png
    Greyscale
 
It would have been obvious to have had any known subpixel arrangement as a design choice that those of ordinary skill in the art could make. As the photospacers of Park are at the intersections of all the subpixels (Park FIG. 1), it would have been adjacent to all the claimed pixels:

    PNG
    media_image12.png
    352
    180
    media_image12.png
    Greyscale


Park does not disclose that the two third light-emitting functional portions and are connected with the first light-emitting functional portion and the second light-emitting functional portion, respectively, but this was known in the art. See Kwon FIGS. 1 and 2, which show adjacent light-emitting functional portions (OL1, OL2, and OL3, in this case) touching each other. This would have been obvious as known in the art, and a matter of design choice, as the light-emitting functional portions that are not on the pixel electrodes are not electrically active and thus it does not change the functioning of the device whether they are touching or not. In the context of Park in view of Matsueda, since the two third light-emitting functional portions (B) are adjacent to the first light-emitting functional portion and the second light-emitting functional portion (R and G), they would be connected to each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897